Duckworth, Chief Justice.
An individual and a corporation doing business as real estate brokers in another State, having jointly sued another individual in this State for a sum certain arising out of an agreement by and between such parties whereby the plaintiffs were to be paid for successfully interesting another, located in New Jersey, to join with the defendant and another party to the contract in forming a corporation, buying certain land in Savannah, Georgia, and developing a shopping center; and the Court of Appeals having held that the petition was fatally defective in seeking to recover for services as a real estate broker without alleging that the petitioners were “licensed real estate brokers in accordance with the requirement of Code Ann. §§ 84-1401 and 84-1413,” the writ of certiorari was granted solely to review and determine whether or not that court was correct in so ruling. Held:
Notwithstanding the location of the land in Georgia and the provision in the contract that the petitioners were to be paid for “services as brokers,” the promised services were not to sell, exchange, purchase, rent or negotiate the sale of real estate located in Georgia but to obtain a person or persons to join with the defendant in forming a corporation to purchase certain land in Savannah, Georgia, and developing a shopping center, and to be paid certain sums from the net proceeds received from defendant’s ownership in said corporation. Thus the Court of Appeals clearly erred in holding that the petition was one to recover for services as a real estate broker in Georgia and subject to demurrer in failing to allege that the petitioners were licensed real estate brokers under the laws of this State. See Folsom v. Young & Young, Inc., 216 F2d 352; Tillman v. Gibson, 44 Ga. App. *216440 (161 SE 630); Gray v. Georgia Real Estate Commission, 209 Ga. 301 (71 SE2d 645).
Argued July 13, 1964
Decided September 11, 1964.
Aaron Kravitch, Phyllis Kravitch, for plaintiffs in error.
James B. Blackburn, contra.

Judgment reversed.


All the Justices concur.